 1
 2
 3
 4                        UNITED STATES DISTRICT COURT FOR THE
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
 7
 8 FATIMA MOUJTAHID, on behalf of                       CASE NO. C18-1789 RSM
   herself and her minor child B.M,
 9                                                      NOTICE OF APPROPRIATIONS
                                                        RECEIVED, REQUEST TO LIFT
10                         Plaintiffs,                  STAY AND ORDER RESETTING
     v                                                  DEADLINE
11
12 UNITED STATES CITIZENSHIP &
   IMMIGRATION SERVICES, et al.,
13
14                        Defendants.

15
16          NOTICE is hereby given that the lapse of appropriations affecting the Department
17
     of Justice has ended and Department of Justice attorneys may now resume work on the
18
19 above-captioned case.
20          1.      On the evening of January 25, 2019, the President signed into law H.J. Res.
21
     28, the “Further Additional Continuing Appropriations Act, 2019,” which provides
22
23 appropriations to the Department of Justice through February 15, 2019.
24          2.      Pursuant to this Court’s order (Dkt. No. 18), the Government notifies the
25
     Court that the lapse of appropriations has ended and requests that the stay currently in
26
27 place be lifted and an order be entered resetting the deadline for Defendants to respond to
28


      NOTICE OF APPROPRIATIONS RECEIVED, REQUEST TO LIFT STAY         UNITED STATES ATTORNEY
      AND ORDER RESETTING DEADLINE                                    700 STEWART STREET, SUITE 5220
      C18-1789 RSM - 1                                                  SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1 the Complaint, and deadlines for the FRCP 26(f) conference, Initial Disclosures, and the
 2 Joint Status Report.
 3
          3.     Defense counsel has conferred with Plaintiff’s counsel about the new
 4
 5 proposed deadline. The parties propose the following deadlines:
 6                 a. Deadline to respond to the Complaint: February 4, 2019
 7
                   b. Deadline for FRCP 26(f) Conference: February 19, 2019
 8
 9                 c. Initial Disclosures: February 26, 2019

10                 d. Joint Status Report: March 2, 2019
11
           DATED this 28th day of January, 2019.
12
13
                                                 Respectfully submitted,
14
                                                 BRIAN T. MORAN
15                                               United States Attorney
16
                                                 s/ Michelle R. Lambert
17                                               MICHELLE R. LAMBERT, NY #4666657
18                                               Assistant United States Attorneys
                                                 United States Attorney’s Office
19                                               700 Stewart Street, Suite 5220
20                                               Seattle, Washington 98101-1271
                                                 Phone: 206-553-7970
21                                               Fax: 206-553-4073
22                                               Email: michelle.lambert@usdoj.gov

23                                               Attorneys for Defendants
24
25
26
27
28


     NOTICE OF APPROPRIATIONS RECEIVED, REQUEST TO LIFT STAY          UNITED STATES ATTORNEY
     AND ORDER RESETTING DEADLINE                                     700 STEWART STREET, SUITE 5220
     C18-1789 RSM - 2                                                   SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
 1
                                               ORDER
 2
 3         It is hereby ORDERED that the stay is lifted and the parties shall comply with the

 4 following deadlines:
 5
 6         Deadline for Defendants to Respond to the Complaint February 4, 2019

 7         Deadline for FRCP 26(f) Conference                    February 19, 2019

 8         Initial Disclosures                                   February 26, 2019

 9         Joint Status Report                                   March 2, 2019

10
11
           Dated this 31st day of January 2019.
12
13
14
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     NOTICE OF APPROPRIATIONS RECEIVED, REQUEST TO LIFT STAY       UNITED STATES ATTORNEY
     AND ORDER RESETTING DEADLINE                                  700 STEWART STREET, SUITE 5220
     C18-1789 RSM - 3                                                SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
 1                                  CERTIFICATE OF SERVICE

 2         The undersigned hereby certifies that he/she is an employee in the Office of the

 3 United States Attorney for the Western District of Washington and is a person of such
 4 age and discretion as to be competent to serve papers.
 5         It is further certified that, on this date, he/she electronically filed the foregoing

 6 with the Clerk of the Court using the CM/ECF system, which will send notification of
 7 such filing to the following CM/ECF participant(s):
 8 Jay Gairson
   Jay@gairson.com
 9
10       I further certify that on this date, I mailed by United States Postal Service the

11 foregoing to the following non-CM/ECF participant(s)/CM/ECF participant(s), addressed
12 as follows:
13 -0-
14
           Dated this 29th day of January, 2019.
15
16                                               /s/Michelle R. Lambert
                                                 MICHELLE R. LAMBERT, NYS #4666657
17                                               Assistant United States Attorney
18                                               United States Attorney’s Office
                                                 700 Stewart Street, Suite 5220
19                                               Seattle, WA 98101
20                                               Phone: 206-553-7970
                                                 Fax: 206-553-4067
21                                               E-mail: michelle.lambert@usdoj.gov
22
23
24
25
26
27
28


     NOTICE OF APPROPRIATIONS RECEIVED, REQUEST TO LIFT STAY            UNITED STATES ATTORNEY
     AND ORDER RESETTING DEADLINE                                       700 STEWART STREET, SUITE 5220
     C18-1789 RSM - 4                                                     SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
